DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's amendment filed on 05/24/2022. Claim 17 was amended. Claims 1-16 & 18-20 were cancelled. Claims 21-27 are new.
During a telephone conversation with Adam D. Stevens on 06/28/2022 a provisional election was made with traverse to prosecute the invention of Species I-1A, I-2A & I-3B, claims 17, 21, 23, 25, & 27.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 22, 24 & 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	This application contains claims directed to the following patentably distinct species of the claimed invention.
First sub-species:
	I-1A, Claim 21, drawn to the spray gun and air hose cover kit as recited in claim 17, wherein the elastic material of the nozzle opening is disposed completely around the nozzle opening.
	I-1B, Claim 22, drawn to the spray gun and air hose cover kit as recited in claim 17, wherein the elastic material of the nozzle opening is disposed only partially around the nozzle opening.
Second sub-species: 
	I-2A, Claim 23, drawn to the spray gun and air hose cover kit as recited in claim 17, wherein the elastic material of the large opening is disposed completely around the large opening.
	I-2B, Claim 24, drawn to the spray gun and air hose cover kit as recited in claim 17, wherein the elastic material of the large opening is disposed only partially around the large opening.
Third sub-species: 
I-3A, Claim 26, drawn to the spray gun and air hose cover kit as recited in claim 17, wherein the tubular body closure extends partially around one of the first opening or the second opening.
	I-3B, Claim 27, drawn to the spray gun and air hose cover kit as recited in claim 17, wherein the tubular body closure extends entirely around one of the first opening or the second opening.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries);
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 17 & 25 are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
11.	Claims 17, 21, 23, 25, & 27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 17, line 2 recites the limitation “the spray gun cover”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the spray gun cover” as “a spray gun cover”. To correct this problem, amend line 2 to recite “a spray gun cover”.
As regards to claim 17, lines 9, 11, 13 & 14 recites “large opening” which is a relative term and renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “large” as any size and “opening” as “cup or reservoir opening”. To correct this problem, amend claim 17 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 17, line 21 recites the limitation “the size”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the size” as “a size”. To correct this problem, amend line 21 to recite “a size”.
As regards to claim 17, line 22 recites “generally” which is a relative term and renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “generally” as any degree. To correct this problem, amend claim 17 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 23, line 2 (twice) recites “large opening” which is a relative term and renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “large” as any size and “opening” as “cup or reservoir opening”. To correct this problem, amend claim 23 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 21, 23, 25, & 27 are rejected at least based on their dependency from claim 17.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717